internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-131759-01 cc pa apjp sbse compliance policy area taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer year year year date date date dollar_figurea issue for purposes of a claim for equitable relief under sec_6015 of the internal_revenue_code was the taxpayer’s outstanding tax_liability for year paid on or before april of year conclusion under the facts set forth below the year liability was not paid on or before april of year facts the service informed the taxpayer in a final notice dated date that taxpayer was entitled to equitable relief under sec_6015 regarding a joint liability on the year return taxpayer filed with taxpayer’s then spouse the notice stated in relevant part that if the taxpayer had already paid the liability equitable relief would only apply if payment occurred between date and date tam-131759-01 the taxpayer timely filed a year individual federal_income_tax return this return was received by the service on date the year return reflected an overpayment of dollar_figurea specifically this amount was attributable to withheld income_tax and to an earned_income_tax_credit the service processed the taxpayer’s year return after april of year pursuant to this processing the service on or after date authorized the year overpayment to be credited against the year liability the year overpayment was applied in full toward the year liability law and analysis sec_6015 generally provides that individuals who have filed joint returns may if eligible elect to be relieved from liability under sec_6015 available to all joint filers and sec_6015 available to joint filers who are no longer married legally_separated or no longer living together in addition taxpayers who have filed joint returns may request equitable relief from joint_and_several_liability under sec_6015 sec_6015 provides in part that credit or refund shall be allowed or made to the extent attributable to the application of sec_6015 sec_6015 further provides that refunds are not authorized under sec_6015 sec_3201 of the irs restructuring and reform act of publaw_105_206 date provides in part that the provisions of sec_6015 apply to liabilities arising before date that remain unpaid as of that date sec_6401 provides that if the amount allowable as refundable credits exceeds the tax imposed by subtitle a then the amount of such excess shall be considered an overpayment sec_6402 provides in part that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment generally an overpayment is treated as arising on the date on which the tax_payments first exceed the correct_tax liability for the year sec_301_6611-1 of the regulations on procedure and administration provides as follows except as provided in sec_6401 relating to assessment and collection after the expiration of the applicable_period of limitation there can be no overpayment_of_tax until the entire tax_liability has been satisfied therefore the dates of overpayment of any_tax are the date of payment of the first amount which tam-131759-01 when added to previous payments is in excess of the tax_liability and the dates of payment of all amounts subsequently paid with respect to such tax_liability for purposes of applying this regulation sec_301_6611-1 provides that the provisions of sec_6513 treating wage withholding during a taxable_year as a tax payment on april of the following year shall apply in determining the date of an overpayment for purposes of computing interest thereon as noted above the taxpayer’s overpayment for year was credited in full toward payment of the taxpayer’s year tax_liability the taxpayer now asserts based on entitlement to equitable relief for year that the year overpayment should be refunded to the taxpayer the taxpayer seeks a refund of dollar_figurea ie the portion of the year liability offset when the year overpayment was credited toward that liability the service has stated that a taxpayer may be granted relief under sec_6015 for tax_liabilities that have been paid but only if payment occurs between date and date revproc_2000_15 2000_5_irb_447 the taxpayer in the present case is in fact seeking relief for a liability that has been paid namely the dollar_figurea in year liability paid via application of the year overpayment therefore unless that sum of dollar_figurea was paid between date and date it cannot be refunded to the taxpayer under sec_6015 the courts have long held that an outstanding tax_liability is considered paid_by a credit on the date the credit is allowed 282_us_468 the code is consistent providing in sec_7422 that for purposes of civil refund actions the credit of an overpayment of any_tax in satisfaction of any_tax liability shall be deemed to be a payment in respect of such tax_liability at the time such credit is allowed similarly sec_6407 provides that a credit is allowed on the date on which the secretary first authorizes the scheduling of an overassessment in respect of any internal revenue tax in the present case there is no basis for concluding that the service allowed or authorized the crediting of the year overpayment to the year liability before april of year no processing of the year return occurred until after april of year that is the service did not even enter the numbers shown on the year return onto a tape or any other recordkeeping system until after april of year absent any processing of the return the service cannot be viewed as allowing to the taxpayer a credit for an overpayment shown on that return it was not until date that the service certified in writing that the taxpayer had overpaid the taxpayer’s income_tax_liability for year sec_6402 and the underlying regulations authorize the service to credit an overpayment against an earlier year’s deficiency as it did in the present case after april of year sec_6402 provides in relevant part as follows in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest tam-131759-01 allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment the regulations under sec_6402 provide that when the service determines that the payments by a taxpayer exceed the tax_shown_on_the_return the service may make credit or refund of such overpayment without awaiting examination of the completed return and without awaiting filing of a claim_for_refund see sec_301_6402-4 of the procedure and administration regulations until it processes a return the service cannot be realistically viewed as determining that an overpayment exists once the service makes such a determination the regulation quoted above allows it to credit the overpayment to an earlier year no processing occurred in the present case by april of year it follows that no determination of an overpayment and no authorization for the crediting of that overpayment to year took place by that date accordingly under swift co the payment of dollar_figurea toward taxpayer’s year liability by application of the year overpayment did not occur by april of year revproc_2000_15 therefore precludes a claim under sec_6015 for refund of that amount the supreme court recently held that for purposes of the ceiling imposed by sec_6511 on overpayment refunds or credits estimated_tax payments and wage withholding are paid on the due_date of the taxpayer’s income_tax return 528_us_431 the court based this conclusion on sec_6513 and these provisions state that for purposes of sec_6511 or sec_6512 income_tax withheld from wages and estimated_tax payments are considered paid on the due_date of the return for the year to which such remittances relate baral did not involve the use of an overpayment to offset tax_liability from a previous year the court therefore had no occasion to address the issue of when a prior year’s liability is paid_by application of an overpayment and baral is not controlling in the present case sec_6513 which the court relied upon in baral treats wage withholding and estimated_taxes as paid on the due_date of the return only for certain limited purposes not at issue in the present case a recent decision by the court of federal claims provides guidance for a situation such as that of the taxpayer see 33_fedclaims_600 u s t c cch big_number in donahue the service applied a taxpayer’s overpayment against his outstanding tax_liability for the taxpayer filed his return in june of but the service did not credit the overpayment to the liability until date id at big_number the court held that the taxpayer paid his liability on the date date that the service credited the overpayment to id at big_number the court in donahue therefore looked not to the return filing_date to set the payment_date for the liability but to a date that followed successful processing of the return neither party in donahue specifically argued that the return filing_date should constitute the payment_date for the tax_liability the government argued for date and the tam-131759-01 taxpayer argued that the payment occurred in after the government completed its audit of the taxpayer’s return nevertheless the court’s conclusion that the payment occurred upon the service’s crediting of the overpayment to the earlier year was not dicta and provides guidance in situations such as the present case as noted above it follows from the regulations under sec_6402 quoted extensively in donahue that payment of a prior year’s liability with a current_year overpayment cannot occur before processing of the current_year return no such processing occurred in the present case on or before april of year the service’s transcripts of the taxpayer’s account contain a number of references to april of year in the context of the year overpayment and the year liability some of these references signify that interest on the year liability will stop running on april of year to the extent that liability was satisfied by the year overpayment none of the transcript references however indicate that the service allowed a credit for the year overpayment on or before april of year based upon the circumstances described above the payment of dollar_figurea toward the taxpayer’s year liability did not occur between date and date accordingly the taxpayer is not entitled to a refund of that amount under sec_6015 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
